Citation Nr: 1714853	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) with vertigo, nausea and headaches.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a thoracolumbar spine disability.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

8.  Entitlement to service connection for a left hand disability.
REPRESENTATION

Appellant represented by:	Attorney Joseph R. Moore


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2011 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2016  Board decision denied the Veteran's claims of service connection for TBI with vertigo, nausea and headaches; COPD; sleep apnea; a cervical and thoracolumbar spine disabilities; diabetes mellitus; erectile dysfunction; and a left hand disability (And remanded the other claims on appeal. -The development sought on remand has not yet been completed, and the issues remanded by the Board in May 2016 will not be further addressed herein.).  The Veteran appealed the Board's decision to the Court.  In November 2016, the Court issued an Order granting an October 2016 Joint Motion for Partial Remand (Joint Motion) by the parties, vacating the May 2016 Board decision with respect (only) to the issues listed above, and remanding the matters to the Board for further action consistent with the Joint Motion.

After the May 2016 Board decision, the appellant appointed the attorney identified on the preceding page as his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.
REMAND

Upon close review of the record, pursuant to the Court's remand, the Board finds that further development of the record is required to comply with the Joint Motion, and satisfy VA's duty to assist the Veteran.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

The Joint Motion noted that the Board's May 2016 decision improperly relied upon a medical report pertaining to another veteran in adjudicating the issues on appeal.  The Veteran had submitted two medical reports from diagnostic consultant Dr. Yocom: a February 2011 report of consultation and examination of the Veteran including nexus opinions regarding several of the disabilities at issue, and an August 2013 report of Dr. Yocom's examination of another veteran, which the Board's May 2016 decision mistakenly addressed as evidence in support of this appellant's claims.  [The August 2013 record has been removed from the Veteran's claims file, as it pertains to another individual.]  As was noted in the Joint Motion, a close review of the record found that the complete proper medical reports from Dr. Yocom that pertain to this Veteran are not associated with his record, and there is no evidence that they were sought.  If such records are available, they are pertinent evidence and must be sought, in addition to any other relevant non-VA treatment records currently not in the record.  

Additionally, any records of VA treatment for the disabilities at issue may be pertinent evidence in the matter at hand; are constructively of record; and must be secured.  

The Board has not found the VA examinations of record regarding the disabilities addressed herein inadequate for rating purposes.  If new evidence received indicates or suggests that the Veteran has a current diagnosis of a claimed disability (not currently shown present), or includes medical (opinion or treatise) or competent lay evidence in support of a claim (i.e., relates a claimed disability shown present to the Veteran's service), further VA examination(s) or a medical advisory opinion (to confirm a diagnosis/ascertain whether the disability is related to service may be necessary..

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for the disabilities at issue.

2.  The AOJ should ask the Veteran to identify all providers of private evaluation and/or treatment he has received for the disabilities at issue herein, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, to specifically include any from Dr. Yocom.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.  If no further pertinent records from Dr. Yocom are in existence, it must be so certified for the record.  

Particularly inasmuch as these records sought are the subject of the Joint Motion, the Veteran and his attorney must be afforded the full year provided by law to respond (or alternatively state that no response will be forthcoming, and explain why that is so). 

3.  If, and only if, treatment records received pursuant to the development sought in #1 and #2 include a new diagnosis of a disability at issue or competent evidence (e.g. a medical nexus opinion) relating a claimed disability to the Veteran's service, the AOJ should arrange for all further development indicated, to include a new VA examination or medical opinion to confirm a diagnosis/determine nexus to service.

4.  The AOJ should then review the record and readjudicate the claims on appeal at issue herein.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

